Title: To Thomas Jefferson from Richard Claiborne, 20 May 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 20th May 1781.

The total disappointment which I have met with in support from Philadelphia obliges me to repeat to your Excellency that my sole dependance is upon the Treasury of this State for money for the Quarter Masters department. I can affirm to your Excellency that œconomy has been used in expending what I have received and that none has been disbursed except in cases of the most necessary nature; but the public debts are increasing so fast, which demand paiment from me that I am fearful of the consequences, should there not be some speedy supply of cash furnished to prevent them. The difficulty of getting money upon the Warrants which I have received has occasioned me, with all my Assistants to run largely in debt on public account by personal private obligations and have no hope for relief but from the resources of Government. We have absolutely remained without our pay, which we had a right upon every principle to take monthly, rather than the service should be retarded or the people not be compensated; but this seems to have answered little or no purpose as we find daily that applications increase. Debts are not only made in the department by the persons engaged in it but are heaped on by impresses which have been carried to an intollerable degree. Every one who furnishes a Wagon, horse, or any thing else for Continental service and gets only a Certificate for it calls on the Quarter Master’s, who for want of means are obliged to evade the payment and the person returns disappointed and discontented. The consequence  is, that all faith in the public Agents is lost and the Citizen will do nothing without being compeled by Military force. If impresses are to be established for the support of the Army and nothing else is to be depended on it had better be communicated to the Commanding General in the State and let him have an impress Master appointed and proper persons to aid him; but on the contrary money must be advanced to pay of old debts and the hire as it becomes due or we shall most undoubtedly fail. The public is by far the greatest looser unles it is determined the people shall not be paid for their property, for long experience has taught me that not more than two thirds of the things that are procured in this manner are returned to the owners and because they have no public brand on them they are lost.
By frequent letters from my Assistants they assure me the depreciation increases so fast and public credit is reduced so low that it is a matter of doubt with them whether the present Currency in the State will pass much longer or that the People will trust either the public or individual, as there is no trade and no way by which they can profit better than by realizing and keeping what they have now on hand by them.
I can assure your Excellency that for what is now due and what is indispensably necessary to be procured immediately either by hire or impress, five Millions of Pounds are absolutely requisite; this would, I think, place us in a tolerable easy Sphere by enabling us to discharge our duties towards the Army and quiet the minds of the People.
Colonel Hendricks who is the Assistant Deputy Quarter Master at Alexandria acquaints me that he can purchase in his district Ten thousand yards of good Stuff for tents if he had Tobacco. Will your Excellency be pleased to give me an order in favor of the Continent on the Counties of Fairfax, Prince William, Stafford, King George or Spotsylvania, for as much Tobacco as will make the purchase? This is an Article of such Material consequence that it would be a great loss not to procure it. I have the honor to be with the highest esteem and respect Your Excellencys Most obedient Humble Servant,

Rd. Claiborne D.Q.Mr.

